 



Exhibit 10.62
ALION EXECUTIVE DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2005
ARTICLE I
PURPOSE
     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Alion Science and
Technology Corporation, a Delaware corporation. This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA.
ARTICLE II
DEFINITIONS
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
     2.1. “Account Balance” shall mean, with respect to a Participant, a credit
on the records of the Employer equal to the Deferral Account balance. The
Account Balance shall be a bookkeeping entry only and shall be utilized solely
as a device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.
     2.2. “Affiliate” shall mean (a) a corporation that is a member of a
controlled group of corporations (as determined pursuant to Section 414(b) of
the Code) which includes the Company and (b) a trade or business (whether or not
incorporated) which is under common control (as determined pursuant to Section
414(c) of the Code) of the Company, (c) any organization (whether or not
incorporated) that is a member of an affiliated service group (as determined
pursuant to Section 414(m) of the Code) that includes an Employer, a corporation
described in clause (a) of this section or a trade or business described in
clause (b) of this section, or (d) any other entity that is required to be
aggregated with the Employer pursuant to regulations promulgated under Section
414(o) of the Code.
     2.3. “Annual Base Salary” shall mean the annual cash compensation relating
to services performed during any Plan Year, whether or not paid in such Plan
Year or included on the Federal Income Tax Form W-2 for such Plan Year,
excluding bonuses, SAR Payments, Phantom Stock Payments, income related to the
exercise of stock options, overtime, fringe benefits, relocation expenses,
incentive payments, non-monetary awards, directors fees and other fees,
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Annual Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3),

-1-



--------------------------------------------------------------------------------



 



402(h), or 403(b) pursuant to plans established by the Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that, had there been no such plan, the amount would have been payable in
cash to the Employee.
     2.4. “Annual Bonus” shall mean any compensation relating to services
performed during any Plan Year, whether or not paid in such Plan Year or
included on the Federal Income Tax Form W-2, payable to a Participant as an
Employee under the Employer’s bonus plans that are based on performance goals,
where the amount of, or entitlement to, the compensation is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months.
Organizational or individual performance criteria are considered preestablished
if established in writing by not later than 90 days after the commencement of
the period of service to which the criteria relates, provided that the outcome
is substantially uncertain at the time the criteria are established.
     2.5. “Annual Deferral Amount” shall mean that portion of a Participant’s
Annual Base Salary, Annual Bonus, SAR Payment and Phantom Stock Payment that a
Participant elects to have, and is deferred, in accordance with Article IV, for
any one Plan Year. In the event of a Participant’s Disability (if deferrals
cease in accordance with Section 8.1), death or a Termination of Employment
prior to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.
     2.6. “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article IX, that are entitled to receive
benefits under this Plan upon the death of a Participant.
     2.7. “Beneficiary Designation Form” shall mean the form established from
time to time by the Committee that a Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.
     2.8. “Board” shall mean the Board of Directors of the Company.
     2.9. “Change in Control” shall mean and shall be deemed to have occurred as
of the date of the first to occur of the following events:
     (a) any Person or Group acquires stock of the Company that, together with
stock held by such Person or Group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. However, if any
Person or Group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Group is not considered to cause a Change
in Control of the Company. An increase in the percentage of stock owned by any
Person or Group as a result of a transaction in which the Company acquires its
stock in exchange for property will be treated as an acquisition of stock for
purposes of this subsection. This subsection applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction;

-2-



--------------------------------------------------------------------------------



 



     (b) any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company;
     (c) a majority of members of the Company’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or
     (d) any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (d) as a result of a transfer to:
     (i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
     (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
     (iii) A Person or Group that owns, directly or indirectly, 50% or more of
the total value or voting power of all the outstanding stock of the Company; or
     (iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.
     For these purposes, the term “Person” shall mean an individual,
corporation, association, joint-stock company, business trust or other similar
organization, partnership, limited liability company, joint venture, trust,
unincorporated organization or government or agency, instrumentality or
political subdivision thereof. The term “Group” shall have the meaning set forth
in Rule13d-5 of the Securities Exchange Commission (“SEC”), modified to the
extent necessary to comply with Proposed Treasury
Regulation Section 1.409A-3(g)(5)(v)(B), or any successor thereto in effect at
the time a determination of whether a Change in Control has occurred is being
made. If any one Person, or Persons acting as a Group, is considered to
effectively control the Company as described in subsections (b) or (c) above,
the acquisition of additional control by the same Person or Persons is not
considered to cause a Change in Control.
     2.10. “Claimant” shall have the meaning set forth in Section 14.1.
     2.11. “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.

-3-



--------------------------------------------------------------------------------



 



     2.12. “Committee” shall mean the committee described in Article XII.
     2.13. “Company” shall mean Alion Science and Technology Corporation, a
Delaware corporation and any successor to such corporation that adopts the Plan.
     2.14. “Deduction Limitation” shall mean the following described limitation
on a benefit that may otherwise be distributable pursuant to the provisions of
this Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Company determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Company would not be deductible by the Company solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Company to ensure that the entire amount of any distribution to
the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Company may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 4.5 below.
The amounts so deferred and amounts credited/debited thereon shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the Company
in good faith, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Section 162(m), or if earlier, the effective date of
a Change in Control. Notwithstanding anything to the contrary in this Plan, the
Deduction Limitation shall not apply to any distributions made after a Change in
Control.
     2.15. “Deferral Account” shall mean (a) the sum of all of a Participant’s
Subaccounts, plus (b) amounts credited in accordance with all the applicable
crediting provisions of this Plan that relate to the Participant’s Deferral
Account, less (c) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to his or her Deferral Account.
The Deferral Account, and each other specified account balance, shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.
     2.16. “Disability” means that the Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; (b) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company; or (c) has been determined to be totally disabled by the Social
Security Administration..
     2.17. “Disability Benefit” shall mean the benefit set forth in
Article VIII.
     2.18. “Elected Distribution Date” shall mean the beginning date for
distribution with respect to amounts credited to the Participant’s Subaccount
pursuant to Section 5.1.

-4-



--------------------------------------------------------------------------------



 



     2.19. “Election Form” shall mean the form established by the Committee that
a Participant completes, signs and returns to the Committee to make his or her
deferral election under the Plan.
     2.20. “Employee” shall mean an individual whose relationship with an
Employer is, under common law, that of an employee.
     2.21. “Employer” shall mean the Company and any Affiliate that, with the
consent of the Company, elects to participate in the Plan and any successor
entity that adopts the Plan pursuant to Section 16.11. If any such entity
withdraws, is excluded from participation in the Plan or terminates its
participation in the Plan, such entity shall thereupon cease to be an Employer.
     2.22. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     2.23. “Hardship” shall mean an unanticipated emergency that is caused by an
event beyond the control of the Participant that would result in severe
financial hardship to the Participant resulting from (a) a sudden and unexpected
illness or accident of the Participant or the spouse or a dependent of the
Participant (as defined in Code Section 152(a)), (b) a loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster), or (c) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, or the
need to pay for the funeral expenses of a spouse or a dependent may also
constitute a Hardship event. The Committee shall determine whether the
circumstances presented by the Participant constitute an unanticipated
emergency. Such circumstances and the Committee’s determination will depend on
the facts of each case, but, in any case, payment may not be made to the extent
that such hardship is or may be relieved: (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent liquidation of such assets would not itself cause severe
financial hardship, or (iii) by cessation of his elective deferrals under this
Plan or a similar deferred compensation plan for the remainder of the Plan Year.
     2.24. “Participant” shall mean (a) any Employee who is selected by the
Committee to participate in the Plan, (b) who elects to participate in the Plan,
(c) who signs an Election Form, (d) whose signed Election Form is accepted by
the Committee, (e) who commences participation in the Plan, and (f) whose
participation has not terminated.
     2.25. “Phantom Stock Award” shall mean an award granted to an Employee
pursuant to the terms of the Alion Science and Technology Corporation Phantom
Stock Plan or the Alion Science and Technology Corporation Performance Shares
and Retention Phantom Stock Plan (collectively, the “Phantom Stock Plans”).
     2.26. “Phantom Stock Payment” shall mean an amount paid to an Employee upon
vesting of a Phantom Stock Award.

-5-



--------------------------------------------------------------------------------



 



     2.27. “Plan” shall mean the Alion Science and Technology Corporation
Executive Deferred Compensation Plan, which shall be evidenced by this
instrument, as may be amended from time to time.
     2.28. “Plan Year” shall mean the twelve-month period commencing each
January 1 and ending on December 31.
     2.29. “SAR” shall mean an award granted to an Employee pursuant to the
terms of the Alion Science and Technology Corporation 2004 Stock Appreciation
Rights Plan.
     2.30. “SAR Payment” shall mean an amount paid to an Employee upon his
exercise or payment of an SAR.
     2.31. “Subaccount” shall mean the separate subaccounts under the Deferral
Account that are established and maintained for each Participant. Such
subaccounts shall reflect (a) the amount deferred pursuant to the Participant’s
Election Form for each deferral election; (b) amounts credited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Subaccount, less (c) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Subaccount. In the event
that two or more Subaccounts reflect amounts deferred that are to be paid at the
same time, all such Subaccounts shall be aggregated into a single Subaccount.
     2.32. “Termination of Employment” shall mean the severing of employment
with all Employers, voluntarily or involuntarily, for any reason other than
Disability. A Participant will not be deemed to have incurred a Termination of
Employment while he or she is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six months or such longer period as the
Participant’s right to reemployment with an Employer is provided either by
statute or by contract. If the period of leave exceeds six months and the
Participant’s right to reemployment is not provided either by statute or by
contract, the Termination of Employment will be deemed to occur on the first
date immediately following such six-month period. For the avoidance of doubt,
and by way of example only, if a Participant works for a wholly-owned subsidiary
of the Company, then a sale of the subsidiary by the Company would be regarded
as a Termination of Employment of such Participant for purposes of this Plan,
notwithstanding the Participant’s continued employment with that former
subsidiary. Whether an Employee incurs a termination of employment with the
Company will be determined in accordance with the requirements of Code
Section 409A.
     2.33. “Termination Benefit” shall mean an amount equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment.
     2.34. “Trust” shall mean one or more trusts established with respect to the
Plan between the Company and the trustee named therein, as amended from time to
time.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
SELECTION, ENROLLMENT AND ELIGIBILITY
     3.1. Selection by Committee. Participation in the Plan shall be limited to
Employees providing services to the Employer at the level of Vice President
(Corporate or Operation Management) or above and any other individuals as
determined by the Committee, in its sole discretion, from a select group of
management and highly compensated Employees of the Employer. From that group,
the Committee shall select, in its sole discretion, Employees to participate in
the Plan.
     3.2. Enrollment Requirements. As a condition to participation, each
selected Employee shall complete, execute and return to the Committee an
Election Form. The Committee shall establish from time to time such enrollment
requirements as it determines in its sole discretion are necessary.
     3.3. Eligibility; Commencement of Participation. Provided an Employee
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements.
     3.4. Termination of Participation and/or Deferrals. If the Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Committee shall have the right, in its sole discretion,
to (a) terminate any deferral election the Participant has made for the
remainder of the Plan Year in which the Participant’s membership status changes
to the extent permitted under Code Section 409A and (b) prevent the Participant
from making future deferral elections.
ARTICLE IV
DEFERRAL ELECTIONS/CREDITING/TAXES
     4.1. Deferrals. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Annual Base Salary, Annual Bonus, SAR
Payments and/or Phantom Stock Payments in the following percentages.

      Deferral   Minimum Amount
Annual Base Salary
  0% to 50%, in 1% increments
Annual Bonus
  0% to 100%, in 1% increments
SAR Payments
  0% or 100%
Phantom Stock Payments
  0% or 100%

     If no election is made, the amount deferred shall be zero.

-7-



--------------------------------------------------------------------------------



 



     4.2. Election to Defer; Effect of Election Form.
     (a) Annual Election Forms. A Participant’s Election Form shall be effective
only for the Plan Year that will be listed on the Election Form. The Committee
shall maintain an open enrollment period preceding each Plan Year in order to
allow Participants to submit Election Forms.
     (b) Timing of Election to Defer Annual Base Salary and Annual Bonus. To be
effective for any Plan Year, an Election Form to defer a percentage of Annual
Base Salary must be received by the Committee prior to January 1 of the Plan
Year to which these payments relate. To be effective for any Plan Year, an
Election Form to defer a percentage of Annual Bonus must be received by the
Committee prior to April 30 of the Plan Year to which these payments relate.
However, if an individual first becomes eligible to participate in the Plan on
or after the Effective Date and on a date other than January 1, the individual
may submit an Election Form to defer a percentage of Annual Base Salary for the
remainder of the Plan Year in which he or she becomes a Participant if the
Election Form is submitted within thirty (30) days after becoming eligible to
participate in the Plan; provided, however, that the Election Form shall apply
only to compensation not yet earned; and provided further that the individual is
not then a participant in any other non-qualified defined contribution deferred
compensation plan maintained by an Employer. If an Employee first becomes
eligible to participate in the Plan on a date after September 30 of any calendar
year, then the Employee shall not be entitled to elect to defer any portion of
his or her Annual Base Salary for this short Plan Year.
     (c) Timing of Election to Defer SAR Payment and Phantom Stock Payment. A
Participant may elect to defer receipt of all of any SAR or Phantom Stock Award,
as provided in the Alion Science and Technology Corporation 2004 Stock
Appreciation Rights Plan or the applicable Phantom Stock Plan. A Participant’s
election must be made at least 12 months prior to the date that the applicable
SAR or Phantom Stock Award would otherwise be paid under the terms of such Plan.
Such deferrals shall be considered “Redeferrals” under Section 409A of the Code,
and, as such, shall be made for a minimum of five years.
     4.3. Withholding of Annual Deferral Amounts. For each Plan Year, the Annual
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Annual Base Salary. The Annual
Bonus, SAR Payment and Phantom Stock Payment portions of the Annual Deferral
Amount shall be withheld at the time the Annual Bonus, SAR Payments and/or
Phantom Stock Payments are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself.

-8-



--------------------------------------------------------------------------------



 



     4.4. Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Committee or investment
manager appointed by the Committee, to invest and reinvest the assets of the
Trust in accordance with the applicable Trust Agreement.
     4.5. Crediting/Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:
     (a) Election of Measurement Funds for Deferral Account. A Participant, in
connection with his or her initial deferral election in accordance with
Section 4.2 above, shall elect, on the Election Form, one or more Measurement
Fund(s) (as described in Section 4.5(c) below) to be used to determine the
additional amounts to be credited to his or her Deferral Account when the
Participant commences participation in the Plan and continuing thereafter for
each subsequent business day in which the Participant participates in the Plan,
unless changed in accordance with the next sentence. Commencing with the
business day that follows the Participant’s commencement of participation in the
Plan and continuing thereafter for each subsequent business day in which the
Participant participates in the Plan, the Participant may (but is not required
to) elect, by submitting an Election Form to the Committee that is accepted by
the Committee, to reallocate among the available Measurement Fund(s) to be used
to determine the additional amounts to be credited to his or her Deferral
Account, or to change the portion of his or her Deferral Account allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as soon as
administratively possible and shall continue thereafter for each subsequent
business day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence.
     (b) Proportionate Allocation. In making any deferral election under the
Plan, the Participant shall specify on the Election Form, in increments of one
percentage point (1%), the percentage of his or her Deferral Account to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Deferral Account).
     (c) Measurement Funds. The Participant may elect one or more measurement
funds (the “Measurement Funds”) for the purpose of crediting additional amounts
to his or her Deferral Account. The Committee shall, in its sole discretion,
select, discontinue, substitute or add a Measurement Fund at any time.
     (d) Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves.

-9-



--------------------------------------------------------------------------------



 



Each Participant’s Account balance shall be credited or debited on a daily basis
based on the performance of each Measurement Fund selected by the Participant
for the Deferral Account, as determined by the Committee in its sole discretion,
as though (i) a Participant’s Account Balance were invested in the selected or
required Measurement Fund(s) in the percentages applicable to such business day,
as of the close of business on the business day, at the closing price on such
date; (ii) the portion of the Annual Deferral Amount that was actually deferred
as of the business day were invested in the Measurement Fund(s) selected by the
Participant, in the percentages applicable to such business day, as soon as
administratively possible after the day on which such amounts are actually
deferred from the Participant’s Annual Salary through reductions in his or her
payroll; and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such business day, as soon as administratively
possible.
     (e) No Actual Investment. Notwithstanding any other provision of this Plan
to the contrary, the Measurement Funds are to be used for measurement purposes
only, and a Participant’s election of any such Measurement Fund, the allocation
to his or her Account Balance thereto, the calculation of additional amounts and
the crediting or debiting of such amounts to a Participant’s Account Balance
shall not be considered or construed in any manner as an actual investment of
his or her Account Balance in any such Measurement Fund. In the event that the
Employer or the Trustee (as that term is defined in the Trust), in its own
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant’s Account Balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Employer or the Trust; the Participant shall at all times remain
an unsecured creditor of the Employer.
     4.6. FICA and Other Taxes. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Annual Base Salary, Annual
Bonus, SAR Payment and Phantom Stock Payment that is not being deferred, in a
manner determined by the Employer, the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount. If necessary, the Committee may
reduce the Deferral Account in order to comply with this Section 4.6.
     4.7. Distributions. The Employer, or the trustee of the Trust, shall
withhold from any distributions made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer, or the trustee of the Trust, in connection with such
distributions, in amounts and in a manner to be determined in the sole
discretion of the Employer and the trustee of the Trust.
ARTICLE V
DISTRIBUTIONS
     5.1. Elected Distribution Date. Each Participant shall make an irrevocable
election as to the Elected Distribution Date with respect to each amount
deferred. This election shall be made

-10-



--------------------------------------------------------------------------------



 



on the Election Form(s) for each Plan Year and shall apply solely to the
applicable Subaccount for the deferral election specified on the Election
Form(s). The Election Form shall allow each Participant to elect from among the
following Elected Distribution Dates: (a) the date immediately following the
date that falls upon the fifth, sixth, seventh, eighth, ninth or tenth
anniversary of the final day of the Plan Year; or (b) the date of the
Participant’s Termination of Employment.
     5.2. Method of Distribution. Each Participant shall make an irrevocable
election as to the method of distribution with respect to each amount deferred.
This election shall be made on the Election Form(s) for each Plan Year and shall
apply solely to the applicable Subaccount for the deferral election specified on
the Election Form(s). Each Election Form shall allow each Participant to elect
from among the following methods of distribution: (a) a lump sum payment of the
Participant’s entire Subaccount balance, to be paid, subject to the Deduction
Limitation, within thirty (30) days of the Elected Distribution Date or
Participant’s Termination of Employment; or (b) a series of ten
(10) substantially equal installment payments. Such installment payments, which
shall be subject to the Deduction Limitation, shall be paid in accordance with
Section 4.3.
     5.3. Installment Payments. The first annual installment shall be paid
within thirty (30) days of the Elected Distribution Date or the date of the
Participant’s Termination of Employment, whichever occurs first. Subsequent
annual installments shall be paid within 30 days of the end of each 12-month
anniversary of the Elected Distribution Date or the date of the Participant’s
Termination of Employment, whichever is applicable. The amount of the first
payment shall be a fraction of the total applicable Subaccount, the numerator of
which is 1 and the denominator of which is 10. The amount of each subsequent
payment shall be a fraction of the total balance of the applicable Subaccount,
the numerator of which is 1 and the denominator of which is the total number of
installments remaining.
     5.4. Acceleration of Payment Date. Notwithstanding the foregoing, the
distribution of benefits hereunder may be accelerated, with the consent of the
Administrative Committee, under the following circumstances:
     (a) Compliance with Domestic Relations Order: To permit payment to an
individual other than the Participant as necessary to comply with the provisions
of a domestic relations order (as defined in Code Section 414(p)(1)(B));
     (b) Conflicts of Interest: To permit payment as necessary to comply with
the provisions of a certificate of divestiture (as defined in Code
Section 1043(b)(2));
     (c) Payment of Employment Taxes: To permit payment of federal employment
taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any
federal tax withholding provisions or corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of
federal employment taxes, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes; or
     (d) Tax Event: Upon a good faith, reasonable determination by the
Committee, upon advice of counsel, that the Plan fails to meet the requirements
of Code Section 409A

-11-



--------------------------------------------------------------------------------



 



and regulations thereunder. Such payment may not exceed the amount required to
be included in income as a result of the failure to comply with the requirements
of Code Section 409A.
     5.5. Delay of Payments. A payment otherwise required to be made under the
terms of the Plan may be delayed solely to the extent necessary under the
following circumstances, provided that payment is made as soon as possible after
the reason for delay no longer applies:
     (a) Administrative or Financial Cause: The Committee reasonably determines
that it is administratively impracticable to make payment by the time set forth
above or that making such payment will jeopardize the solvency of the Employer;
     (b) Delay in Calculation: Calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Company; or
     (c) Payments Subject to the Deduction Limitation: The Company reasonably
anticipates that such payment would otherwise violate the Deduction Limitation.
In such event, payment shall be made within the same calendar year as the
originally scheduled payment date or, if later, the 15th day of the third
calendar month following the date specified.
ARTICLE VI
HARDSHIP
     6.1. Withdrawal Payout/Suspensions for Hardship. If the Participant
experiences a Hardship, and distributions have not yet commenced under
Article V, the Participant may petition the Committee to (a) cancel any
deferrals of Director’s Fees required to be made by a Participant and/or
(b) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s Account Balance, calculated as if such
Participant were receiving a Termination Benefit, or the amount reasonably
needed to satisfy the Hardship, which amount may include amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution. The determinations of the amount
reasonably necessary to satisfy the Hardship will take into account any
additional compensation that becomes available to the Participant as a result of
cancellation of a deferral election. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
sixty (60) days of the date of approval. The payment of any amount under this
Section 6.1 shall not be subject to the Deduction Limitation. Any suspension of
deferrals pursuant to this Section 6.1 shall continue for the remainder of the
Plan Year in which the suspension is approved.
ARTICLE VII
TERMINATION OF EMPLOYMENT PRIOR TO ELECTED DISTRIBUTION DATE
     7.1. Termination Benefit. Subject to the Deduction Limitation, if a
Participant’s Termination of Employment occurs prior to the applicable Elected
Distribution Date(s), other than due to the Participant’s death or Disability,
the Participant shall receive a Termination Benefit, payable pursuant to the
terms of Article V.

-12-



--------------------------------------------------------------------------------



 



     7.2. Death Prior to Completion of Termination Benefit. If a Participant
dies after Termination of Employment but before the Termination Benefit is paid,
the Participant’s unpaid Termination Benefit shall be paid as soon as
administratively practicable to the Participant’s Beneficiary in the same amount
as that benefit would have been paid to the Participant had the Participant
survived.
     7.3. Death Prior to Termination of Employment. If a Participant dies before
Termination of Employment, the Termination Benefit shall be paid as soon as
administratively practicable to the Participant’s Beneficiary in the same amount
as that benefit would have been paid to the Participant had the Participant
survived.
ARTICLE VIII
DISABILITY WAIVER AND BENEFIT
     8.1. Continued Eligibility; Disability Benefit. A Participant suffering a
Disability may elect, at such time and in such form as the Committee shall deem
acceptable in accordance with Code Section 409A, to (a) have his or her
Termination Benefit under the Plan paid in accordance with the provisions of
Article V, without regard to the Participant’s Termination of Employment due to
Termination, or (b) to be paid his or her Termination Benefit under the Plan in
accordance with the provisions of Article VII due to his Termination of
Employment due to Disability.
ARTICLE IX
BENEFICIARY DESIGNATION
     9.1. Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
     9.2. Beneficiary Designation and Change of Beneficiary. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

-13-



--------------------------------------------------------------------------------



 



     9.3. Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.
     9.4. No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her estate.
     9.5. Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.
     9.6. Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Employer and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s participation in the Plan shall terminate upon such full
payment of benefits.
ARTICLE X
LEAVE OF ABSENCE
     10.1. Paid Leave of Absence. If a Participant is authorized by the Employer
for any reason to take a paid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 4.2, provided that the
period of such leave does not exceed six months or such longer period as the
Participant’s right to reemployment with an Employer is provided either by
statute or by contract.
     10.2. Unpaid Leave of Absence. If a Participant is authorized by the
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue to be considered employed by the
Employer, provided that the period of such leave does not exceed six months or
such longer period as the Participant’s right to reemployment with an Employer
is provided either by statute or by contract. During such leave, the Participant
shall be excused from making deferrals until the earlier of the date the leave
of absence expires or the Participant returns to a paid employment status. Upon
such expiration or return, deferrals shall resume for the remaining portion of
the Plan Year in which the expiration or return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.
ARTICLE XI
TERMINATION, AMENDMENT OR MODIFICATION
     11.1. Termination. Although the Company anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that the
Company will continue the Plan or will not terminate the Plan at any time in the
future. Accordingly, the Company reserves the right to

-14-



--------------------------------------------------------------------------------



 



discontinue its sponsorship of the Plan and/or to terminate the Plan at any time
with respect to any or all of its participating Employees, by action of its
Board of Directors. Upon the termination of the Plan, the affected Participants
shall terminate their participation in the Plan and their Account Balances,
determined as if they had experienced a Termination of Employment on the date of
Plan termination, shall be paid to the Participants as follows: Prior to a
Change in Control, if the Plan is terminated with respect to all of its
Participants, the Company shall pay such benefits as soon as administratively
practicable. After a Change in Control, the Account Balances of all participants
shall be fully vested and the Company shall be required to pay such benefits in
a lump sum within five (5) business days of such Change in Control. The
termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. Notwithstanding the foregoing, termination
of the Plan shall not result in the acceleration of any payment except as
permitted by the Committee consistent with the requirements of Code
Section 409A.
     11.2. Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its Board of
Directors; provided, however, that: (a) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s vested Account
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification, and (b) no amendment or
modification of this Section 11.2 or Section 12.2 of the Plan shall be
effective. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification. Notwithstanding
the foregoing, the Board of Directors may unilaterally amend the Plan as
necessary to cause the Plan to comply with Code Section 409A.
     11.3. Effect of Payment. The full payment of the applicable benefit under
Articles V, VI or VII of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s participation in the Plan shall terminate.
ARTICLE XII
ADMINISTRATION
     12.1. Committee Duties. Except as otherwise provided in this Article XII,
this Plan shall be administered by a Committee that shall consist of members
appointed by the Board of Directors. Members of the Committee may be
Participants in this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (b) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Employer.

-15-



--------------------------------------------------------------------------------



 



     12.2. Administration Upon Change In Control. For purposes of this Plan, the
Committee shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Upon and after the occurrence of a Change in Control, the
“Administrator” shall be an independent third party selected by the trustee of
the Trust and approved by the individual who, immediately prior to such event,
was the Company’s Chief Executive Officer or, if not so identified, the
Company’s highest ranking officer (the “Ex-CEO”). The Administrator shall have
the discretionary power to determine all questions arising in connection with
the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must: (a) pay all reasonable
administrative expenses and fees of the Administrator; (b) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (c) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Disability, death or Termination of Employment of the
Participants, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) by the trustee of the Trust only with
the approval of the Ex-CEO. Upon and after a Change in Control, the
Administrator may not be terminated by the Company.
     12.3. Agents. In the administration of this Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.
     12.4. Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
     12.5. Indemnity of Committee. The Company shall indemnify and hold harmless
the members of the Committee, and any Employee to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such Employee or the Administrator.
     12.6. Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Employer shall supply full and timely information to
the Committee and/or Administrator, as the case may be, on all matters relating
to the compensation of its Participants, the date and circumstances of the
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as the Committee or Administrator may reasonably
require.

-16-



--------------------------------------------------------------------------------



 



ARTICLE XIII
OTHER BENEFITS AND AGREEMENTS
     13.1. Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.
ARTICLE XIV
CLAIMS PROCEDURES
     14.1. Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.
     14.2. Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:
     (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
     (b) that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:
     (c) the specific reason(s) for the denial of the claim, or any part of it;
     (d) specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;
     (e) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
     (f) an explanation of the claim review procedure set forth in Section 14.3
below.

-17-



--------------------------------------------------------------------------------



 



     14.3. Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. Thereafter,
but not later than thirty (30) days after the review procedure began, the
Claimant (or the Claimant’s duly authorized representative):
     (a) may review pertinent documents;
     (b) may submit written comments or other documents; and/or
     (c) may request a hearing, which the Committee, in its sole discretion, may
grant.
     14.4. Decision on Review. The Committee shall render its decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Committee’s decision
must be rendered within one hundred twenty (120) days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:
     (a) specific reasons for the decision;
     (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
     (c) such other matters as the Committee deems relevant.
     14.5. Legal Action. A Claimant’s compliance with the foregoing provisions
of this Article XIV is a mandatory prerequisite to a Claimant’s right to
commence any legal action with respect to any claim for benefits under this
Plan.
ARTICLE XV
TRUST
     15.1. Establishment of the Trust. The Company shall establish the Trust,
and shall at least annually transfer over to the Trust such assets as the
Company determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts for Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.
     15.2. Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the Company,
Participants and the creditors of the Company to the assets transferred to the
Trust. The Company shall at all times remain liable to carry out its obligations
under the Plan.

-18-



--------------------------------------------------------------------------------



 



     15.3. Distributions From the Trust. The Company’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.
ARTICLE XVI
MISCELLANEOUS
     16.1. Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.
     16.2. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Employer. For purposes of the payment
of benefits under this Plan, any and all of the Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
     16.3. Employer’s Liability. The Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.
     16.4. Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     16.5. Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Employer,
either as an Employee or a director, or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.

-19-



--------------------------------------------------------------------------------



 



     16.6. Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.
     16.7. Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
     16.8. Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     16.9. Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the Commonwealth of
Virginia.
     16.10. Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
Alion Science and Technology Corporation
Attention: Stacy Mendler
1750 Tysons Boulevard, Suite 1300
McLean, VA 22102
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.
     16.11. Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.
     16.12. Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     16.13. Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such

-20-



--------------------------------------------------------------------------------



 



benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.
     16.14. Court Order. The Committee is authorized to make any payments
directed by court order in any action in which the Plan or the Committee has
been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.
     16.15. Distribution in the Event of Taxation. If, for any reason, all or
any portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. Upon
the grant of such a petition, which grant shall not be unreasonably withheld to
the extent consistent with Section 409A (and, after a Change in Control, shall
be granted to the extent consistent with Section 409A), the Company shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed a
Participant’s unpaid Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.
     16.16. Trust. If the Trust terminates and benefits are distributed from the
Trust to a Participant, the Participant’s benefits under this Plan shall be
reduced to the extent of such distributions.
     16.17. Legal Fees To Enforce Rights After Change in Control. The Company is
aware that upon the occurrence of a Change in Control, the Board (which might
then be composed of new members) or a shareholder of the Company, or of any
successor corporation might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel of his or her
choice at the expense of the Company to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company or any director, officer, shareholder or other person
affiliated with the Company or any successor thereto in any jurisdiction.

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed as of January 1, 2005, and certifies that the foregoing Plan was duly
adopted by the Board of the Company on that date.

            Alion Science and Technology Corporation
      By:   /s/ Bahman Atefi         Chief Executive Officer             

             
 
  Attest:   /s/ Jim Fontana    
 
           
 
  Secretary    

-22-